UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6424


ROBERT HAUGHIE,

             Petitioner - Appellant,

             v.

STATE OF MARYLAND,

             Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-00632-JFM)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert D. Haughie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert D. Haughie appeals the district court’s order construing his petition for a

writ of error coram nobis as a petition for a writ of mandamus and denying relief. We

have reviewed the record and find no reversible error. A writ of error coram nobis

pursuant to 28 U.S.C. § 1651 (2012) can be used to vacate a conviction when there is a

fundamental error resulting in conviction and no other means of relief is available.

United States v. Morgan, 346 U.S. 502, 509-11 (1954); United States v. Mandel, 862 F.2d

1067, 1074-75 (4th Cir. 1988). Haughie failed to establish the grounds needed to obtain

relief under this writ. To the extent that Haughie sought mandamus relief, the district

court correctly stated that the federal courts do not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586,

587 (4th Cir. 1969), and do not have jurisdiction to review final state court orders, Dist.

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              AFFIRMED




                                            2